DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1) An interlock mechanism in claim 1 and in claim 14.
2) A locking element in claim 3.
3) A latching mechanism in claim 4.
4) A holding mechanism in claim 5.
5) An operating element in claim 7.
6) A guide element in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
1) An interlock mechanism is disclosed as the locking element, latching mechanism, holding mechanism and operating element ([0014]-[0018]).
2) A locking element is disclosed as a cylindrical bolt ([0045]).
3) A latching mechanism is disclosed as cut-outs 10 and 11 ([0037]).
4) A holding mechanism as disclosed as cut-out 20 ([0042]).
5) An operating element is disclosed as a lever ([0021]).
6) A guide element is disclosed as guide plate 25 ([0050]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broderson (US 5,720,462) in view of Gerstein et al (“Gerstein”) (US 4,600,239) and Murray (US 2017/0210251).
At the outset, it is noted that the below cited structure, with respect to the features interpreted under 34 USC 112f, if not present in an identical fashion cited below, correspond to functional equivalents, as the cited structure accomplishes the claimed function.  
Re claim 1, Broderson discloses a device (Fig. 1 10) for a vehicle seat (75) with a rotation unit (80) and a sliding unit (30), wherein different rotation positions (via 80) of the rotation unit (80, into each opening 49) are adjustable (Fig .1), and wherein different sliding positions (via 30) of the sliding unit (30) are adjustable (Fig. 1), 
wherein the device (10) comprises an interlock mechanism (82, 83, 49; 55, 59 22; 89; 54, 62), so that an adjustability of a rotation range (via 83 and 49) of the rotation unit (80) is dependent upon (as the language does not require a limitation on, or extension of a range, the location of the engagement of 83 with 49 is entirely dependent upon the sliding location of the seat;  for example, placing 82 into engagement on the far left 49 will be different then placing 82 into engagement with right 49, when the seat is in a non-slid position, or in a forward sliding position – thus, the position of the sliding 
However, Gerstein discloses such that rotation on the rotation unit (21) is adjustable by (Claim 1, reciting, “so that said seat proper may be angularly adjusted to the position of the open door of the vehicle, and also be adjusted so that, depending upon its position along said track means, its position relative to the opening of the door of the vehicle may be changed and preset”) the sliding position of the sliding unit (32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Broderson such that rotation on the rotation unit is adjustable by the sliding position of the sliding unit as disclosed by Gerstein in order to simplify entering and exiting of a vehicle upon which the seat is installed, as providing rotation dependent on a sliding position of a slide unit would allow the seat to sit at a proper angle while moving along the slide unit.  
In addition, Murray discloses several rotational ranges ([0018]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Broderson with several rotation ranges as disclosed by Murray in order to increase options to a user by allowing numerous preset ranges of rotation depending on a desired use of the seat by the user.  

Re claim 2, Broderson discloses the device for a vehicle seat according to claim 1, wherein the device (10) comprises the interlock mechanism (82, 83, 49; 55, 59, 22, 62; 89), so that an adjustability of a sliding range of the sliding unit (30) is dependent upon a rotation position (as the language does not require a limitation on, or extension of a range, the location of the engagement of 83 with 49 is entirely dependent upon the sliding location of the seat;  for example, placing 82 into engagement on the far left 49 will be different then placing 82 into engagement with right 49, when the seat is in a non-slid position, or in a forward sliding position) of the rotation unit (80).
Re claim 3, Broderson discloses the device for a vehicle seat according to claim 2, wherein the interlock mechanism (82, 83, 49; 55, 59 22, 62; 89) comprises a locking element (55, 59, 52), wherein the locking element is slidable or pivotable (59, shown pivoted downward in Fig. 3) perpendicular to (downward) an axis of rotation D (rotation of 80) of the rotation unit (80).
Re claim 4, Broderson discloses the device for a vehicle seat according to claim 3, further comprising a latching mechanism (82, 83, 49) present on the rotation unit (80), the latching mechanism (82, 83, 49) being present in such a way that the locking element (55, 59, 22) can engage (49 engaging 22) with the latching mechanism (82, 83, 49), and upon engaging of the locking element (55, 59, 22) with the latching mechanism (82, 83, 49) a rotation range (via engagement of 82 and 49) of the rotation unit (80) is limited (Fig. 1).
Additionally, the language “can” and “upon” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a See § MPEP 2103 (C).
Re claim 5, Broderson discloses the device for a vehicle seat according to claim 3, further comprising a holding mechanism (54, 62) present on the sliding unit (30), the holding mechanism (54, 62) being present in such a way that the locking element (55, 59, 22) can engage with the holding mechanism (62, 54, as 62 engages 55), and upon engaging of the locking element (55, 59 and 22) with the holding mechanism (54, 62) a sliding range of the sliding unit (30) is limited (as 59 is engaged with 22).
Additionally, the language “can” and “upon” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 6, Broderson discloses the device for a vehicle seat according to claim 3, wherein the locking element (55, 59, 22) is present in such a way that the locking element (55, 59, 22) engages either with the latching mechanism (82, 83, 49; 54, 62) (as 22 engages 59; and as 55 engages 62, the locking element engages both of the latching mechanism and the holding element).
Re claim 7,
Re claim 8, Broderson discloses the device for a vehicle seat according to claim 4, wherein in the mounted condition (Fig. 1) of the device (10) on the vehicle (as 75 is a vehicle seat), the latching mechanism (82, 83, 49) is present on the rotation unit (80) in fixed position (when 83 engages 49) relative to the vehicle (as 75 is a vehicle seat).
Re claim 9, Broderson discloses the device for a vehicle seat according to claim 5, wherein the holding mechanism (54, 62) is present on the sliding unit (30) slideably relative (upon sliding) to the rotation unit (80).
Re claim 10, Broderson discloses the device for a vehicle seat according to claim 3, further comprising a guide element (20, 21), designed to guide (Fig. 2) the locking element (55, 59, 22).
Re claim 11, Broderson discloses a vehicle seat (75) with the device (10) for a vehicle seat according to claim 1 (see above).
Re claim 12, Broderson discloses a vehicle (Col 1 line 36) with the device for a vehicle seat (75) according to claim 1 (see above).
  Re claim 13, Broderson discloses the device for a vehicle seat according to claim 4, wherein the locking element (55, 59, 22) engages (as 55 engages 62) with the holding mechanism (62, 54).
Re claim 14, Broderson discloses a device (Fig. 1 10) for a vehicle seat (75) with a rotation unit (80) and a sliding unit (30), wherein different rotation positions (via 80) of the rotation unit (80, into each opening 49) are adjustable (Fig .1), and wherein different sliding positions (via 30) of the sliding unit (30) are adjustable (Fig. 1), 
wherein the device (10) comprises an interlock mechanism (82, 83, 49; 55, 59, 22, 62; 89), so that an adjustability of a sliding range of the sliding unit (30) is dependent 
However, Gerstein discloses such that rotation on the rotation unit (21) is adjustable by (Claim 1, reciting, “so that said seat proper may be angularly adjusted to the position of the open door of the vehicle, and also be adjusted so that, depending upon its position along said track means, its position relative to the opening of the door of the vehicle may be changed and preset”) the sliding position of the sliding unit (32).  Gerstein does not disclose the opposite, that a sliding position is adjustable by the rotation unit.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Broderson such that rotation on the rotation unit is adjustable by the sliding position of the sliding unit as disclosed by Gerstein in order to simplify entering and exiting of a vehicle upon which the seat is installed, as providing rotation dependent on a sliding position of a slide unit would allow the seat to sit at a proper angle while moving along the slide unit.   Moreover, because Gerstein recognizes that it is beneficial to provide a rotational 
In addition, Murray discloses several rotational ranges ([0018]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Broderson with several rotation ranges as disclosed by Murray in order to increase options to a user by allowing numerous preset ranges of rotation depending on a desired use of the seat by the user.  

Claim(s) 1, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerstein et al (“Gerstein”) (US 4,600,239) and Murray (US 2017/0210251).
At the outset, it is noted that the below cited structure, with respect to the features interpreted under 34 USC 112f, if not present in an identical fashion cited below, correspond to functional equivalents, as the cited structure accomplishes the claimed function.  
Re claim 1, Gerstin discloses a device (Fig. 1) for a vehicle seat (10) with a rotation unit (21) and a sliding unit (16, 32), wherein different rotation positions (via 21) of the rotation unit (21) are adjustable (via 20’ and 26’), and wherein different sliding positions (via 32) of the sliding unit (16, 32) are adjustable (Fig. 1), 

However, Murray discloses several rotational ranges ([0018]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gerstein with several rotation ranges as disclosed by Murray in order to increase options to a user by allowing numerous preset ranges of rotation depending on a desired use of the seat by the user, making entering and exiting the seat and vehicle easier.  
Re claim 14, Gerstein discloses a device (Fig. 1) for a vehicle seat (10) with a rotation unit (21) and a sliding unit (16, 32), wherein different rotation positions (via 21) of the rotation unit (21) are adjustable (via 20’ and 26’), and wherein different sliding positions (via 32) of the sliding unit (16, 32) are adjustable (Fig. 1), 
wherein the device (Fig. 1) comprises an interlock mechanism (30), so that an adjustability of a rotation range (of 21) of the rotation unit (21) is dependent upon a sliding position (of 16) of the sliding unit (16, 32) such that rotation on the rotation unit (21) is adjustable by the sliding position (of 16) of the sliding unit (16, 32) (Claim 1, reciting, “so that said seat proper may be angularly adjusted to the position of the open 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gerstein such that rotation on the rotation unit is adjustable by the sliding position of the sliding unit as disclosed by Gerstein in order to simplify entering and exiting of a vehicle upon which the seat is installed, as providing rotation dependent on a sliding position of a slide unit would allow the seat to sit at a proper angle while moving along the slide unit.   Moreover, because Gerstein recognizes that it is beneficial to provide a rotational position adjustable by a sliding position, it would have been obvious to have a sliding position adjustable by a rotational position in order to simplify entering and exiting of a vehicle upon which the seat is installed, as providing sliding dependent on a rotation position of a slide unit would allow the seat to be placed at a proper position while moving along the rotation unit which would make easier entering and exiting the seat and vehicle.
In addition, Murray discloses several rotational ranges ([0018]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gerstein with several rotation ranges as disclosed by Murray in order to increase options to a user by allowing numerous preset ranges of rotation depending on a desired use of the seat by the user, making entering and exiting the seat and vehicle easier.  
Response to Arguments 
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 102:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
	Applicant argues that Broderson fails to disclose the amended language of claims 1 and 14.  This language is addressed by the newly relied upon references in the above.  
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635